Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-7 and 21-32 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 USC 101
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claim limitations apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 


In addition, Applicant’s arguments, filed 2/26/2021, with respect to 35 USC 101 (pages 10-20) have been fully considered and are persuasive. The claims overcome 35 USC 101 rejection.

35 USC 103
The closest prior art  of record include Schiller (US20140046718A1) in view of Rollinson et al. (US20060178943A1) herein Rollinson in view of Brantley et al. (US20140279269A1) herein Brantley.
The combined references of Schiller, Rollinson, and Brantley fail to teach the claimed limitations. Applicant’s arguments filed 10/5/2020 (pages 14-25 in particular) are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-7 and 21-32 are allowable over this prior art of record. (See MPEP 1302.14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683